956 F.2d 277
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Joseph Angelo DICESARE, Plaintiff-Appellant,v.Chris RAMSEY, Carl Sloan, Russell Goodecke, Jerry Staller,and Brian Budder, Defendants-Appellees.
No. 91-5086.
United States Court of Appeals, Tenth Circuit.
Feb. 5, 1992.

Before LOGAN, BARRETT and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
LOGAN, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Plaintiff Joseph Angelo Dicesare appeals the dismissal under 28 U.S.C. § 1915(d) of his complaint against an assistant prosecutor, an under sheriff, a deputy sheriff, and two private citizens alleging violation of plaintiff's constitutional rights cognizable under 42 U.S.C. § 1983.


3
We have analyzed the complaint, the rest of the record, and all documentation and briefs filed by plaintiff in which he attempts to support his action against the magistrate judge's recommendation and the district court's order of dismissal.   The magistrate judge carefully and correctly analyzed the complaint in his Report and Recommendation of January 14, 1991, and the district court in its Order of Dismissal of May 20, 1991, carefully and correctly treated plaintiff's objections to the recommended dismissal.


4
We AFFIRM the dismissal for substantially the reasons stated in those two court documents.


5
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3